     Case 1:20-cv-01557-DAD-JLT Document 18 Filed 04/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   J.S.1, J.S.2., T.S., and A.T., by and through    No. 1:20-cv-01557-DAD-JLT
     their guardian ad litem, SAVANAH ST.
12   CLAIR,
13                      Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND GRANTING
14          v.                                        PLAINTIFFS’ MOTION FOR APPROVAL OF
                                                      THE MINORS’ COMPROMISE
15   COUNTY OF KERN, et al.,
                                                      (Doc. Nos. 11, 14)
16                      Defendants.
17

18          J.S.1, J.S.2, T.S., and A.T.,1 by and through their guardian ad litem Savanah St. Clair filed

19   the pending action against defendants County of Kern, Fernando Rocha, Linda Flores Lopez,

20   Florence Miranda, Debra Greenwood, Officer Donald Marvin, Officer Douglas Wilson, and Kern

21   Medical Center, asserting that the minors were wrongfully removed from the custody of their

22   parents by government Child Protection Services workers and subjected to unwanted and

23   unnecessary medical procedures and examinations. (Doc. No. 1.) This matter was referred to a

24   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

25          On March 1, 2021, plaintiff filed a motion to approve the minors’ compromise, seeking

26   court approval of the settlement between the parties. (Doc. No. 11.) Defendants did not oppose

27
     1
       This case was settled prior to plaintiff A.T. reaching the age of majority. (Doc. No. 14 at 1 n.1)
28   (citing Doc. 11-2 at ¶ 3.)
                                                        1
     Case 1:20-cv-01557-DAD-JLT Document 18 Filed 04/22/21 Page 2 of 3


 1   or otherwise respond to the motion. On March 23, 2021, the assigned magistrate judge issued

 2   findings and recommendations, recommending that plaintiff’s motion to approve the minors’

 3   compromise be granted and further finding the proposed settlement was fair, reasonable, and in

 4   the best interests of J.S.1, J.S.2, A.T., and T.S. (Doc. No. 14 at 6–9.) The findings and

 5   recommendations contained notice that any objections were to be filed within fourteen (14) days.

 6   The time to do so has since passed and no objections have been filed.

 7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), Local Rule 304, and Britt

 8   v. Simi Valley United School District, 708 F.2d 452, 454 (9th Cir. 1983), the undersigned has

 9   conducted a de novo review of the case. Having carefully reviewed the file, the court finds the

10   findings and recommendations are supported by the record and proper analysis.

11           Accordingly,

12           1.     The findings and recommendations dated March 23, 2021 (Doc. No. 14) are

13                  adopted in full;

14           2.     Plaintiffs’ motion for approval of the minors’ compromise (Doc. No. 11) is

15                  granted:

16                  a. Pursuant to the terms of the settlement, defendants are to pay the total sum of

17                      $250,000.00 to resolve this case in its entirety, inclusive of advanced costs and

18                      attorney’s fees;

19                  b. Within fourteen (14) days of receipt of a check payable to the order of Savanah

20                      St. Clair as guardian ad litem for the minors, J.S.1, J.S.2, and T.S., the
21                      settlement funds shall be placed into blocked accounts for the benefit of J.S.1,
22                      J.S.2, and T.S., and shall be released when each reaches the age of majority;

23                  c. No withdrawals of principal or interest may be made from a blocked account

24                      without a written order under this case name and number, signed by a judge,

25                      and bearing the seal of this court, until T.S., J.S.1, and J.S. reach the age

26                      of majority;
27   /////

28   /////
                                                       2
     Case 1:20-cv-01557-DAD-JLT Document 18 Filed 04/22/21 Page 3 of 3


 1              d. The settlement funds designated for plaintiff A.T. in the amount of $50,000.00

 2                  shall be dispersed directly to plaintiff A.T. and not placed in a blocked

 3                  account;

 4              e. The remaining sum of $50,000.00, which sum represents the total of all

 5                  advanced costs and attorney’s fees, is to be distributed to The Law Offices of

 6                  Shawn A. McMillan, APC.;

 7              f. Plaintiffs’ counsel shall file, under seal, proof to the court that the monies were

 8                  deposited into the blocked account within twenty-one (21) days of the receipt

 9                  of the settlement funds from defendant;

10        3.    The parties shall file a stipulation for dismissal of this action with prejudice, or a

11              joint status report explaining why the stipulation has not been filed within forty-

12              five (45) days of the date of service of this order; and

13        4.    This matter is referred back to the magistrate judge for further proceedings

14              consistent with this order.

15   IT IS SO ORDERED.
16
       Dated:   April 22, 2021
17                                                     UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                   3
